DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 22 August 2022, with respect to the claim rejections under 35 USC 112, 35 USC 102 and 35 USC 103 have been fully considered and are persuasive. The claim rejections under 35 USC 112, 35 USC 102 and 35 USC 103 have been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Bruce V. Vance (Reg. #66,187) on 30 August 2022.

The application has been amended as follows: 
IN THE CLAIMS: 

Claim 4 has been amended as follows:
4. (Currently Amended) The device for damping vibrations in a structure according to claim 1, wherein the inner and outer elements are disposed such that a product of a first distance multiplied by a mass of the inner element approximately coincides with a product of a second distance multiplied by a mass of the outer element, the first distance being a distance between [[a]] the center of mass of the inner element and the rotational axis and the second distance being a distance between [[a]] the center of mass of the outer element and the rotational axis.

Claim 10 has been amended as follows:
10. (Currently Amended) The device for damping vibrations in a structure according to claim 9 [[7]], wherein the controller is configured to determine the rotational speeds and the phases of the rotations of the inner element and the outer element.

The changes to the claims above have been made to correct potential indefiniteness issues and place the application in conditions for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745